Citation Nr: 1648422	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed emotional features, a personality disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for plantar warts of the feet.

3.  Entitlement to service connection for athlete's foot.

4.  Entitlement to an increased initial disability rating for service-connected pseudofolliculitis barbae, rated as noncompensable prior to July 24, 2015, and rated as 10 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from February 1989 to July 1990.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in April 2015.

The Veteran was previously assigned a noncompensable disability rating for his service-connected pseudofolliculitis barbae.  In July 2015 this rating was increased to 10 percent as of July 24, 2015.  However, because the initial disability rating assigned is not the maximum rating available, the case remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's acquired psychiatric disorder is related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's plantar warts are related to active duty service.

3.  The probative, competent evidence is against a finding that the Veteran's athlete's foot is related to active duty service.

4.  Prior to July 24, 2015, the Veteran's pseudofolliculitis barbae manifested with skin bumps that spread over less than five percent of the entire body, and less than five percent of the exposed areas affected, and did not require topical therapy within the year prior.

5.  Beginning July 24, 2015, the Veteran's pseudofolliculitis barbae manifested with at least five percent, but no more than 20 percent of the entire body or at least five percent but less than 20 percent of exposed areas effected, but did not require intermittent systemic therapy in the year prior.

6.  The Veteran's service-connected pseudofolliculitis barbae does not render him unable to secure or follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder to include an adjustment disorder with mixed emotional features, a personality disorder, and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

2.  The criteria for service connection for plantar warts of the feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304.  

3.  The criteria for service connection for athlete's foot of the feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304.  

4.  The criteria for a compensable initial rating for service-connected pseudofolliculitis barbae have not been met prior to July 24, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).   

5.  The criteria for an initial rating in excess of 10 percent for service-connected pseudofolliculitis barbae have not been met since July 24, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7806.   

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2011, and additional notice pertaining to the Veteran's claim of service connection for PTSD was provided in April 2013.

The Board notes that the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, a subsequent VA examination was obtained for the Veteran's pseudofolliculitis barbae, plantar warts, and athlete's foot, and a supplemental VA medical opinion for the Veteran's acquired psychiatric disorder was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a psychiatric disorder, plantar warts of the feet, and athlete's foot during his active service, resulting in his current disabilities.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with onychomycosis, plantar warts, an adjustment disorder, and a personality disorder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these conditions are related to service.

i. Plantar Warts and Athlete's Foot

As it pertains to the Veteran's claims for plantar warts and athlete's foot, service treatment records show no evidence of these disabilities in service.  The Veteran's entrance examination was silent for any disability, except for a notation of a scar on the arm.  During the Veteran's tenure in the Navy, he was treated for sinus conditions and respiratory infections, bumps on the skins, and burns from hot water.  As noted in greater detail below, the Veteran was discharged for mental health difficulties.  In his separation examination, the Veteran's skin and feet were noted to be normal during the physical examination.  He specifically denied having any skin diseases and foot trouble in his separation examination.  He also denied having any cysts, tumors, or growths.  

To the extent the Veteran now alleges that he had athlete's foot or plantar warts during service, the Board finds that such an allegation is lacking credibility.  At separation the Veteran specifically denied having had skin disease or foot trouble.  Given the apparent conflict in the statements, the current assertions are found to be not credible.  His statements at separation are given greater probative weight than any current statements to the contrary as they were made in connection with medical examination rather than a claim for benefits, were made contemporaneous with the time period in question, and are supported by the findings of normal skin and feet on examination at separation.  

There is no credible evidence that the Veteran had athlete's foot or plantar warts during service, or that he had symptoms of either disability during service.  As there is no credible evidence of either of these disabilities during service, or any injury, event, or disease during service to which these disabilities could be related, the claims for entitlement to service connection must be denied.  

The Board further notes that in July 2014 a VA examiner opined that the Veteran's tinea pedis (athlete's foot) and plantar warts (resolved) most likely developed after service and were not caused by or due to service given the normal skin examination at separation accompanied by the Veteran's denial at the time of separation of having had any skin disease.  

In making this determination the Board has considered the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against these claims, entitlement to service connection for plantar warts of the feet and athlete's foot of the feet must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55-56.

ii. Adjustment Disorder

As it pertains to the Veteran's mental health disability, service treatment records show that the Veteran was treated for mental health symptoms during service.  Specifically, when the Veteran was in service he reported having family problems, and he reported having thoughts of self-harm.  He was diagnosed with a personality disorder and was administratively separated from service in July 1990.  On his separation examination the examiner noted that the Veteran had symptoms of "excessive worry".  Based on this evidence, the Board finds that there was an in-service event for service connection purposes.  

As it pertains to a connection between the Veteran's in-service event and his current disability, the medical evidence of record is adverse to the claim.  The Board notes that the Veteran has no documented mental health treatment after service outside of his VA examinations.  

In November 2011 the Veteran underwent VA examination in connection with his claim, and at the time he reported that his wife left him while he was in the military, which triggered his problem.  He was diagnosed with adjustment disorder with mixed emotional features and a personality disorder.  In so doing the VA examiner noted that the Veteran's mental health symptoms were due to an adjustment disorder with mixed emotional features, and that the personality disorder caused poor life choices which gave rise to stress which triggered a series of transient episodes of depression and anxiety.  During the mental status examination the Veteran was noted to have average intellectual functioning and appropriate affect, as well as clear, logical, linear, coherent, and goal-directed thought processes.  The VA examiner opined that the Veteran's most disabling diagnosis was personality disorder, which caused him to make poor life choices, which triggered periods of transient dysphoria and irritability.  The VA examiner concluded that the Veteran's periods of instability were accounted for by the diagnosis of adjustment disorder, but that current episodes of adjustment disorder were not caused by or a result of events or conditions that occurred during the Veteran's military service.  

In May 2015, pursuant to the Board's April 2015 remand directive, the Veteran's file was reviewed by a VA examiner.  The VA examiner opined that the Veteran had situational depression in service and was given a diagnosis of personality disorder; this diagnosis was continued by the November 2011 VA examiner in that the VA examiner expressed that the Veteran's personality disorder diagnosis was the main difficulty for the Veteran, and caused the Veteran to make poor choices which led to stressors which led to adjustment disorder.  The VA examiner noted that the November 2011 VA examiner had clearly stated that the diagnosis of adjustment disorder was not related to service, and that the Veteran failed to have current adjustment disorder issues.  The VA examiner concluded that the Veteran's mental health history and records suggest primary diagnosis of personality disorder and that adjustment disorder was less likely than not incurred in or caused by the an in-service injury, event, or illness.  In so doing, the examiner noted that adjustment disorder is related to a stressor and resolves when the stressor ceases.  The examiner found that the Veteran failed to have any current adjustment disorder issues, also noting there is no indication of any mental health treatment since the Veteran has been out of the military.

The Board notes that despite the Veteran reporting that his depression was a "ten" on a depression scale of one to ten and his anxiety was a "nine" he has not received any mental health treatment.  He has also not expressed similar symptoms in his other treatment notes in over 25 years since separating from service.  The Veteran has never taken mental health medication.  Moreover, both VA examiners have indicated that the Veteran's predominant problem is his personality disorder, which is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§ 3.303, 4.9 (2016).  

While the Veteran believes that his current mental health disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of psychiatric disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current psychiatric disorder is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against this claim, entitlement to service connection must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55-56.


Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's pseudofolliculitis barbae is rated under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema).  The rating criteria are as follows.  

A noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  

A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  

A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Alternatively, the disability may be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805) depending on the predominant disability.

By way of history, the Veteran filed a claim for entitlement to service connection for pseudofolliculitis barbae in January 2011, and he was granted entitlement to service connection in a January 2012 rating decision, with a noncompensable disability rating.  A July 2015 rating decision increased the Veteran's disability rating to ten percent beginning July 24, 2015.  At all times during the appeal the Veteran has argued that he is entitled to a higher disability rating.  

i. Prior to July 24, 2015

During this period, the Veteran has received a noncompensable disability rating for his service-connected pseudofolliculitis barbae.  Therefore, to receive a higher disability rating, the evidence must show at least 5 percent of the entire body or exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

The Board notes that the Veteran has received minimal treatment for this disability outside of his VA examinations.  In November 2011 the Veteran first underwent VA examination in connection with his claim, and at the time he reported that he had ingrown hair in the bearded area since service, and he complained of itching, burning, and breakout of bumps.  He reported that he used clippers three times per week as well as rubbing alcohol.  The Veteran denied having been treated with oral or topical medications in the 12 months prior to the examination.  Upon examination the VA examiner indicated that the Veteran had papules and pustules in the bearded area with a percentage of total body surface at one percent and the exposed body surface area involved at one percent.  There was no other treatment for this disability during this time period.  

Upon review, the Board finds that the Veteran's disability is consistent with a noncompensable rating.  The VA examiner detected papules and pustules on the face, consistent with pseudofolliculitis barbae, but there was no evidence of similar skin findings on other parts of the body.  The VA examiner specifically opined that the Veteran's skin disability manifested on one percent of the total body surface and at one percent of the exposed body surface, which is consistent with a non-compensable rating.  Moreover, the Veteran denied requiring medication for this disability.  There is no evidence to the contrary.  

The Board has also considered the rating criteria of Diagnostic Code 7800; however the Veteran has no dermatitis on the exposed areas that meet the characteristics of disfigurement in terms of size or characteristics, and the VA examiner specifically stated that none of the Veteran's skin conditions caused disfigurement.

While the VA examiner noted that the Veteran had scarring, these scars were not shown to be painful, deep or unstable, and do not total 144 square inches; as a result Diagnostic Codes 7802, 7803 and 7804 do not apply.  

The Board finds that the evidence during this period is consistent with a noncompensable rating.  In making this determination, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against a higher disability rating during this period, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).  

ii. Beginning July 24, 2015

During this time period, the Veteran is assigned a 10 percent disability rating.  Therefore, to receive a higher disability rating the evidence must show a skin disability with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the 12 months prior.

Pursuant to the Board's April 2015 remand, the Veteran again underwent VA examination in connection with his claim, and at the time he reported continuous symptoms of pseudofolliculitis barbae for many years.  The Veteran denied being treated with oral or topical medications in the 12 months prior to the examination, and the VA examiner indicated that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  Upon physical examination the VA examiner noted that the Veteran had dermatitis, eczema, and infections of the skin that were present on less than five percent of the total body area, but that his eczema was present in five to twenty percent of the exposed areas.  In making this determination, the VA examiner noted that the Veteran's dermatitis was in the erythema in interdigital spaces of both feet, and that the eczema referred to the pseudofolliculitis barbae with papules in the beard area, and that the infection of the skin referred to the onychomycosis in the feet.  At the time, the VA examiner also took a photo of the Veteran's pseudofolliculitis barbae, which was added to the record.  There was limited documented treatment after this time.  

Upon review of the record, the Board finds that the Veteran's disability is most consistent with a 10 percent rating during this period.  The July 2015 VA examiner indicated that the Veteran's eczema was present in five to 20 percent of the exposed area of skin, which is compatible with a 10 percent disability rating.  Moreover, the Veteran continued to deny requiring medication for this disability.  There is no other evidence suggesting that the Veteran's skin disability was more pervasive.  

Turning to the rating criteria of Diagnostic Code 7800, the Veteran has no dermatitis on the exposed areas that meet the characteristics of disfigurement in terms of size or characteristics, and the VA examiner specifically stated that none of the Veteran's skin conditions caused disfigurement.

As noted above, the Veteran's dermatitis "scars" are not shown to be painful, deep  or unstable, and do not total 144 square inches, so Diagnostic Codes 7802, 7803 and 7804 do not apply.  Overall, the Board notes that the evidence in the record is suggestive of a 10 percent disability rating for the Veteran's skin disability.  

In making this determination, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against a higher disability rating during this period, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

iii. Other Considerations 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Services to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  As it pertains to the Veteran's service-connected pseudofolliculitis barbae, the Board notes that it is evaluated as a skin disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.118, Diagnostic Code 7806.  During the period on appeal, the Veteran's pseudofolliculitis barbae was manifested by bumps on the skin and flare-ups with shaving.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  

TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran's sole service-connected disability, pseudofolliculitis, is rated at 10 percent disabling.  Therefore, the Veteran does not meet schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Moreover, upon a review of the record, the Board finds that the Veteran's service-connected pseudofolliculitis barbae does not render him unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(b).  

When the Veteran submitted his claim in January 2011, he reported that he should have been granted 100 percent unemployability based on disabilities gained in the military, and that he was unable to adjust after separating from service.  Alternatively, he contends that he is otherwise disabled due to his plantar warts, athlete's foot, heart murmur, and pseudofolliculitis barbae.  As noted, the Veteran has one service-connected disability, pseudofolliculitis barbae.  

When the Veteran first underwent VA examination in connection with his claims in November 2011, the VA examiner indicated that the Veteran had no conditions that impacted his ability to work.  When the Veteran had his mental health assessment, the Veteran recounted that he had a high school education and one year of college, and that he had worked in medical billing and collections since separating from service.  He reported that his most recent job lasted three years and ended after a fight with his employer.  The Veteran indicated that he had not worked in the six months prior to the VA examination.  When the Veteran had his VA examination, the VA examiner reported that the Veteran's scarring did not result in any limitation of function or limit his ability to work.

More recently, in July 2015 the Veteran again underwent VA examination in connection with his pseudofolliculitis barbae, and at the time the VA examiner reported that the Veteran had indicated that his job would occasionally require shaving of his beard, which caused his pseudofolliculitis barbae lesions to worsen.  The Board notes that the Veteran was implying in July 2015 that he was working in a job.    

Overall the medical evidence suggests that the Veteran's service-connected pseudofolliculitis barbae does not preclude employment.  The Veteran is a high school graduate who has one year of college education and has had ten jobs doing medical billing and collections.  Despite the Veteran's contentions that his pseudofolliculitis barbae limited his ability to work, as noted in the July 2015 VA examination this was not consistent with his treatment notes.  The Board notes that all of the VA opinions indicate that the Veteran can do work if he chose to do so, and that his service-connected pseudofolliculitis barbae does not impact his ability to function or maintain employment.  There are no opinions to the contrary, other than the lay statements submitted by the Veteran suggesting that he is disabled.  In fact, the Veteran implied he was working during his VA examination in July 2015.  While the Board recognizes that his pseudofolliculitis may be aggravated by shaving in connection with work, there is nothing to suggest that his disability is severe enough to preclude employment.  As noted, the Veteran is in receipt of a ten percent disability rating for his pseudofolliculitis barbae, and he does not meet the schedular requirements for a TDIU, but this disability rating should compensate for any loss of function for his disability.  There is no evidence that the Veteran's condition is "of sufficient severity to produce unemployability" requiring referral for extraschedular consideration.   Hatlestad, 5 Vet. App. at 529.

Given the sum of the evidence above, the Board finds that the Veteran's service-connected pseudofolliculitis barbae does not render him unable to secure or follow substantially gainful employment.  Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).  





ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed emotional features, a personality disorder, and PTSD is denied.

Entitlement to service connection for plantar warts of the feet is denied.

Entitlement to service connection for athlete's foot is denied.

Entitlement to an increased initial disability rating for service-connected pseudofolliculitis barbae, rated as noncompensable prior to July 24, 2015, and rated as 10 percent thereafter is denied.

Entitlement to a TDIU is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


